IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                                   :     NO. 707
                                         :
APPOINTMENT TO COURT OF                  :     SUPREME COURT RULES DOCKET
                                         :
JUDICIAL DISCIPLINE                      :




                                   ORDER




PER CURIAM



         AND NOW, this 20th day of September, 2016, the Honorable Jeffrey P. Minehart,

Philadelphia, is hereby appointed as a member of the Court of Judicial Discipline for a

term of four years.